Citation Nr: 1040656	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for multiple sclerosis.

2.  Entitlement to a neurological disorder, to include a 
demyelinating condition but excluding multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1981 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for primary lateral sclerosis (PLS) with 
dysarthria, ataxic gait, tremors and diplopia (hereinafter 
referred to as a claimed neurological disorder).  

The Board also finds that the Veteran's claim for a neurological 
disorder encompasses a claim to reopen his previously denied 
multiple sclerosis disability.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Accordingly, the Board has re-characterized the issues 
on appeal above to more accurately reflect the proper procedural 
history in the record.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (the Board must make a determination of whether new and 
material evidence has been received, regardless of whether the RO 
reopened and adjudicated the claim on the merits below or not).

The claim for multiple sclerosis is considered reopened and the 
issue of service connection for a neurological disorder, to 
include a demyelinating condition such as multiple sclerosis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The May 1996 Board decision, which denied service connection 
for multiple sclerosis, is final.

2.  The evidence received since May 1996 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim for multiple sclerosis, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for multiple sclerosis is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been received to reopen the 
claim of service connection for multiple sclerosis, and the 
finding that a remand for additional development of the claim on 
the merits is required, no further discussion of VCAA compliance 
is warranted at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and multiple sclerosis becomes manifest 
to a degree of 10 percent within seven (7) years from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

A Board decision is final unless the Chairman of the Board orders 
reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100(a) (2009).  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the claim of service connection for multiple 
sclerosis was denied in a May 1996 Board decision.  He did not 
file for reconsideration, nor was such reconsideration ordered by 
the Chairman, and the Veteran did not appeal his claim to the 
United States Court of Appeals for Veterans Claims (Court) within 
the prescribed period of time.  Accordingly, that May 1996 Board 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Therefore, new and material evidence 
is required to reopen the claim, regardless of how the RO 
characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the May 1996 Board decision, the Veteran was denied service 
connection because the claim was not well-grounded.  The 
Veteran's claim was not well-grounded at that time because the 
medical evidence he submitted did not substantiate that he 
suffered from multiple sclerosis.  Thus, the evidence received 
since that time should directly relate to whether the Veteran has 
been diagnosed with multiple sclerosis in order to be considered 
new and material evidence.  The Board finds that such new and 
material evidence has been received in this case.

The breadth of clinical evidence received since May 1996 
demonstrates that the Veteran's neurological condition has been 
ongoing since that time.  The Veteran and his spouse have stated 
that his neurological disorder began in 1985 and has been 
progressively worsening since service.  Moreover, several private 
doctors, including the Veteran's primary private doctor who has 
been seeing the Veteran for this condition since 1988, has on 
more than one instance diagnosed the Veteran with probable or 
possible multiple sclerosis, or with a progressive neurological 
process or disorder which is "most consistent with" multiple 
sclerosis.  Other clinical evidence indicates that the Veteran 
may represent one of those rare cases where he has multiple 
sclerosis, but the plaque lesions necessary for diagnosis of 
multiple sclerosis are not identifiable on any test, such as an 
MRI.

The Board finds that this evidence relates directly to the 
Veteran's diagnosis and continuity of symptomatology.  
Additionally, such evidence raises a reasonable possibility that 
the Veteran has a diagnosis of multiple sclerosis, or a 
neurological disease which is "consistent" with multiple 
sclerosis.  As such, this evidence is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for multiple 
sclerosis.

Accordingly, the Board finds that the evidence received since May 
1996 is new and material evidence, and the Veteran's claim of 
service connection for multiple sclerosis is reopened.  See 38 
C.F.R. § 3.156(a).  In reaching this conclusion, the benefit of 
the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application 
to reopen a claim of service connection for multiple sclerosis is 
granted.


REMAND

The Board notes that the Veteran has been diagnosed throughout 
the appeal period with multiple different neurological 
conditions, including PLS, stiff person syndrome, multiple 
sclerosis, or a progressive neurological disorder or process that 
is "most consistent with" multiple sclerosis.  More recent 
clinical records seem to suggest a consensus that the Veteran's 
actual diagnosis is PLS.

The Veteran's claims file was submitted to a VA examiner for a 
medical opinion in July 2005.  At that time, the Veteran was not 
examined by the VA examiner before rendering his opinion.  The VA 
examiner noted that the Veteran had back and neck pain while in 
service, but that findings were negative during a hospitalization 
in 1984.  He noted the vast work-up of the Veteran's neurological 
disorder after discharge, noting the Veteran's battery of testing 
that included MRI's of the brain, spinal taps, and 
electromyography (EMG) and nerve conduction studies.  He stated 
that there was no definitive diagnosis at that time, though he 
noted that the most likely diagnoses were PLS or stiff person 
syndrome.  He stated that the Veteran's symptoms in service were 
not predecessors of PLS or stiff person syndrome, that neither of 
those diagnoses had been or could have been made in service, and 
that no definitive diagnosis had yet been rendered.

Despite the above opinion, both the Veteran and his spouse have 
stated that the Veteran's symptomatology began in service at Shaw 
Air Force Base, in 1984 and 1985.  In the Veteran's spouse's 
statement and subsequently submitted highlighted medical board 
examination, which was the basis for the Veteran's discharge from 
service, the Veteran's spouse noted additional symptoms in 
service other than the neck and back pain which may have been 
precursory to his current neurological disorder.  These symptoms 
include: generalized weakness, numbness in his thighs, blurry 
vision, and areas of hypesthesia in his lateral thighs.  The 
Board notes that the Veteran has indicated throughout the appeal 
period, and as far back as 1991 that his generalized weakness 
started in 1985.  The Board notes that the Veteran complained 
extensively of dizziness, blurry vision and vertigo in 1986 and 
1987, as well as chronic non-radiating back and cervical pain at 
that time.  The Veteran was also diagnosed with a chronic pain 
syndrome.

In a June 2004 letter, the Veteran's primary private doctor 
pondered whether some of the first symptomatology noted in 
service, and the subsequently service-connected disabilities, 
were initial manifestations of PLS.  In an April 2006 letter, 
this doctor stated that he had been treating the Veteran for 18 
years and that in his opinion the Veteran's chronic neck pain, 
secondary to muscle strain and spasm in-service, was a result of 
his PLS.

Given that the Veteran's exact diagnosis is still unclear, and 
that the VA examiner did not examine the Veteran prior to 
rendering an opinion, as well as failing to discuss other 
potentially related neurological symptoms that may have 
demonstrated onset of the Veteran's current neurological disorder 
during service, the Board finds that an examination and a new 
opinion is necessary in this case.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. 
Principi, 18 Vet. App. 512 (2004); see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (a VA examination must be based on an 
accurate factual premise).  



Accordingly, the case is REMANDED for the following action:

1.	 Associate with the claims file any 
ongoing VA
treatment records from 2007 onward.  
Additionally, contact the Veteran and ask him 
to identify any private treatment providers 
with respect to the disabilities at issue.  
Upon securing appropriate releases, attempt 
to obtain any such records.  Any negative 
search should be noted in the claims folder 
and communicated to the Veteran.

2.  Schedule the Veteran for a VA neurologic 
examination with a Neurological Specialist, 
and if possible with a Specialist in 
Neurological Disease such as multiple 
sclerosis and ALS, in order to determine 
whether the Veteran's neurological disorder 
began in or is related to service.  The VA 
examiner should so state that he or she is a 
neurological specialist in his or her 
examination report.  

The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner is specifically asked to state that 
he or she examined the Veteran, reviewed the 
claims file, and reviewed this Remand Order 
in his or her examination report.  

All tests deemed necessary should be 
conducted and the results reported in detail, 
including any MRI, EMG, spinal tap, or other 
neurological test deemed necessary by the VA 
examiner.  

Following review of the claims folder, this 
Remand Order and examination of the Veteran, 
the VA examiner should provide a diagnosis 
for the Veteran's neurological disorder.  The 
VA examiner should discuss the Veteran's 
probable or possible diagnoses of multiple 
sclerosis, stiff person syndrome, and primary 
lateral sclerosis, as well as any other 
applicable neurological disorder, when making 
such a diagnosis.  The VA examiner is asked 
to the best of his or her ability to render a 
definitive diagnosis for the Veteran's 
neurological disorder, if at all possible.

The examiner is then asked to opine whether 
any diagnosed neurological disorder is more 
likely, less likely, or at least as likely as 
(50 percent or greater probability) due to 
the Veteran's service, or began or arose 
during such service.  The VA examiner is 
specifically asked to discuss the June 2005 
VA examiner's opinion and Dr. B.'s two 
letters, as well as the Veteran's 1984 
hospitalization and his 1985 Medical Board 
examination and the Veteran's lay testimony 
as to generalized weakness and other 
neurological symptomatology that began in 
service.

If the Veteran is diagnosed with multiple 
sclerosis, the VA examiner is to discuss any 
manifestations of a neurological disease 
between 1985 and 1992, as they relate to the 
Veteran's diagnosis of multiple sclerosis, 
the relevant presumptive time period in 
question under 38 C.F.R. § 3.307(a)(3).

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of service connection for a 
neurological disorder, to include a 
demyelinating condition such as multiple 
sclerosis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


